Name: Commission Regulation (EC) No 652/2004 of 7 April 2004 correcting Regulation (EC) No 362/2004 opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  trade;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32004R0652Commission Regulation (EC) No 652/2004 of 7 April 2004 correcting Regulation (EC) No 362/2004 opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004 Official Journal L 104 , 08/04/2004 P. 0043 - 0043Commission Regulation (EC) No 652/2004of 7 April 2004correcting Regulation (EC) No 362/2004 opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 39(6) thereof,Whereas:(1) In Commission Regulation (EC) No 362/2004(2) an error was made in the serial number for the quota opened, which differs from that already set for all special preferential sugar quotas for the 2003/04 to 2005/06 marketing years in the second paragraph of Article 16 of Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(3).(2) Regulation (EC) No 362/2004 should therefore be amended, with effect from the date on which it became applicable, by deleting the serial number reference.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The second paragraph of Article 1 of Regulation (EC) No 362/2004 is hereby deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(2) OJ L 63, 28.2.2004, p. 18.(3) OJ L 162, 1.7.2003, p. 25. Regulation as amended by Regulation (EC) No 96/2004 (OJ L 15, 22.1.2004, p. 3).